  Case: 1:17-cv-00460-MRB Doc #: 107 Filed: 10/11/18 Page: 1 of 3 PAGEID #: 1538



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT CINCINNATI

Baoyang Chen,

               Plaintiff,

               v.                                             Case No. 1:17-CV-460

GSC Opportunities, L.P., et al.,                              Judge Michael R. Barrett

               Defendants.

                                             ORDER

       This matter is before the Court on Plaintiff Baoyang Chen’s Motion to Reinstitute the

Temporary Restraining Order (“TRO”). (Doc. 106).         Defendants GSC Opportunities, L.P.,

GSC OPP Management, L.P., Gary Chan, Mason Hill, LLC, Clearwater Hospitality Group,

LLC, Jardin Hill, LLC, Lumen Point Capital Fund I, LLC, RG MGMT, LLC, and RG

Opportunities I, L.P. (collectively, “Defendants”), were properly served with a copy of Plaintiff’s

Motion. Defendants Gary Chan, Terry Chan, and Jacquelyn Chan, individuals affiliated with the

entities named above, were also served with copies of this motion via regular mail and email.

       This Court reviewed Plaintiff’s Motion and, for good cause shown, hereby GRANTS

Plaintiff’s Motion to Reinstitute the Temporary Restraining Order. (Doc. 106). The Court finds

that: (1) Plaintiff will be immediately and irreparably harmed if Defendants are not enjoined; (2)

Plaintiff has demonstrated a strong likelihood of success on the merits of his claims; (3) that all

requirements of Fed. R. Civ. P. 65 have been satisfied; and (4) in order to prevent irreparable

harm, Plaintiff’s motion should be, and is, GRANTED.

       It is therefore ORDERED that any funds, accounts, and assets maintained at General

Electric Credit Union, PNC Bank, NA, First Financial Bank, U.S. Bank, NA, and any other
  Case: 1:17-cv-00460-MRB Doc #: 107 Filed: 10/11/18 Page: 2 of 3 PAGEID #: 1539



financial institution (collectively, the “Accounts”) (a) in which Defendants, or any of them, have

an ownership interest; (b) that are held in the name of any of the said Defendants; or, (c) that are

held for the benefit of any of the said Defendants, including through corporations, trusts,

partnerships, agents, nominees, friends, or relatives, are FROZEN and may not be moved, spent,

pledged, concealed, hypothecated, or negotiated.

        It is further ORDERED that personal funds, accounts, and assets belonging to Gary

Chan, individually or jointly with others, are FROZEN and may not be moved, spent, pledged,

concealed, hypothecated, or negotiated. Despite this asset freeze, Gary Chan is permitted to

spend no more than $5,000 per month on necessary living expenses. Gary Chan is also permitted

to spend funds to retain bankruptcy counsel, and must notify the Court if he files a bankruptcy

petition.

        It is further ORDERED that Defendants, and their officers, agents, servants, employees,

attorneys, depositories, banks, and those persons in active concert or participation with any one

or more of them, and each of them, who receive actual notice of this Order or of the terms of the

asset freeze provisions contained herein, by personal service, mail, facsimile transmission or

otherwise, are HEREBY RESTRAINED from directly or indirectly transferring, selling,

encumbering, receiving, changing, pledging, assigning, liquidating, incurring debt upon (such as

credit card debt), or otherwise disposing of, or withdrawing, any funds from accounts frozen by

this Order.

        It is further ORDERED that General Electric Credit Union, PNC Bank, NA, First

Financial Bank, U.S. Bank, NA, and other financial institutions holding funds, accounts, and

assets relating to the Accounts and Personal Accounts, that receive actual notice of this Order or

of the terms of the asset freeze provisions contained herein, by personal service, mail, facsimile
   Case: 1:17-cv-00460-MRB Doc #: 107 Filed: 10/11/18 Page: 3 of 3 PAGEID #: 1540



transmission, or others, shall hold and retain within its control and prohibit the withdrawal,

removal, transfer, disposition, pledge, encumbrance, assignment, set off, sale, liquidation,

dissipation, concealment, or other disposal of any such funds or assets, and shall notify the Court

and counsel for the Plaintiff of the existence, nature, and amount of any such funds or assets.

            It is further ORDERED that Defendant Gary Chan shall identify every bank account,

escrow account, and investment account he maintains, individually or jointly, and shall notify

counsel for the Plaintiff of the existence, nature, and the amount of any such funds or assets

maintained in each account.

            Nothing in this Order restrains or enjoins, or freezes any funds, assets, or accounts of,

Gold Star Chili, Inc. or Phoenix Franchise Group.

            This Order is issued without bond.

            This order shall expire on October 25, 2018, unless extended by the Court.

            It is SO ORDERED.

                                                                                        /s/ Michael R. Barrett
                                                                                     ____________________________________
                                                                                     MICHAEL R. BARRETT
                                                                                     UNITED STATES DISTRICT JUDGE

Error! Unknown document property name.Error! Unknown document property name.Error! Unknown document property name.
